CaSe 09-10347-8-SWl-| DOC 207 Filed 10/11/18 Entered 10/11/18 13215:22 Page 1 Of 1

IN TI'IE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROL]NA
WESTERN DIVISION
No. 5:18-CV-337-D

BANK 0F AMERICA, N.A.,

Appellant,
v. oRDER

RODNEY ALLEN MCCOWAN, et al.,
Appellees.

On August 27, 2018, Bank ofAmerica moved to consolidate-its bankruptcy appeal in case
amber 5:1s-cv-337-D with its bankruptcy appeal in case number szls-CV-'ls-D [D.E 12]. on
October 8, 2018, the courtentered anorder in case number 5:18-CV-75-D reversing the bankruptcy
eourt’s orders reopening the bankruptcy case and allowing the trustee to revoke its intentional
abandonment of real property. See Bank of America. N.A. v. Rodn§y_Allen McCowan. ct a_L, No.
S:IS-CV-TS-D, [D.E. 24] (E.D.N.C. Oct. 8, 2018). ln light of the eourt’s October 8, 2013 ruling,
the court dismisses Bank of America’s motionto consolidate [D.E. 12] as moot, and dismisses Bank
of America’s appeal as moot,

ln sum, the court DISMISSES Bank of America’s motion to consolidate [D.E. 12], and
DISMISSES ihb appeal. Tbb aaa sham close the case

so 0RDERED. Tbis _unday bfoaoba 2013.

l
J§E C. DEVERI[[

Chiernited States District Judge

Case 5:18-cv-00337-D Document 16 Filed 10/11/18 Page 1 of 1

